Exhibit 10.2
REVOLVING LOAN NOTE

$1,500,000.00   July 17, 2009

     FOR VALUE RECEIVED, ASSURANCEAMERICA CORPORATION, a Nevada corporation (the
“Borrower”) hereby promises to pay to WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Lender”), in accordance with the provisions of the Loan Agreement (as
hereinafter defined), the principal amount of ONE MILLION FIVE HUNDRED THOUSAND
AND NO/100 U.S. DOLLARS ($1,500,000.00), or such lesser principal amount
outstanding under the revolving loan (the “Loan”) made by Lender to Borrower
under that certain Loan Agreement, dated as of even date herewith (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”; the terms defined therein being used herein as
therein defined), between Borrower and Lender.
     1. Borrower promises to pay principal and interest on the unpaid principal
amount of the Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Loan
Agreement. All payments of principal and interest shall be made to Lender in
U.S. Dollars in immediately available funds at Lender’s office as set forth in
the Loan Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Loan Agreement.
     2. This Note is the “Note” defined in the Loan Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the collateral
security, guarantees and other benefits of the other Loan Documents. Upon the
occurrence and continuation of one or more of the “Events of Default” defined in
the Loan Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Loan Agreement. The Loan made by Lender may be evidenced by one or more loan
accounts or records maintained by Lender in the ordinary course of business.
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loan and payments with respect thereto.
     3. Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     4. No waiver, amendment or modification of any provision of this Note shall
be valid unless in writing and signed by Borrower and an officer of Lender. No
waiver by Lender of any Event of Default shall operate as a waiver of any other
Event of Default or of the same Event of Default on a future occasion. All
rights of Lender hereunder are freely assignable, in whole or in part, and shall
inure to the benefit of and be enforceable by Lender, its successors, assigns
and affiliates; provided, however, so long as no Event of Default has occurred
and is continuing, Lender may not assign the Loan and this Note to another party
(other than to an affiliate of Lender) without the Borrower’s prior written
consent, which consent shall not be unreasonably withheld or delayed. Borrower
shall not assign its rights and interest hereunder without the prior written
consent of Lender, and any attempt by Borrower to assign without Lender’s prior
written consent is null and void. Any assignment shall not release Borrower from
the Obligations. This Note shall be binding upon Borrower, and the heirs,
personal representatives, successors, and assigns of Borrower. This Note shall
be governed by and construed under the laws of the State of Georgia (the
“Jurisdiction”) without regard to that Jurisdiction’s conflict of laws
principles. If any provision of this Note shall be prohibited by or invalid
under applicable law, such provision shall be ineffective but only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note. Any notices to Borrower
shall be sufficiently

 



--------------------------------------------------------------------------------



 



given, if in writing and mailed or delivered to Borrower in accordance with
Section 7.2 of the Loan Agreement and to Lender, if in writing and mailed or
delivered to Lender in accordance with Section 7.2 of the Loan Agreement. If
more than one party has signed this Note, such parties are jointly and severally
obligated hereunder. This Note and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties as to the matters set forth in
this Note.
     5. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS NOTE, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.
     6. ARBITRATION. (a) Upon demand of any party hereto, whether made before or
after institution of any judicial proceeding, any claim or controversy arising
out of or relating to the Loan Documents between parties hereto (a “Dispute”)
shall be resolved by binding arbitration conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”) and the Federal Arbitration Act.
Disputes may include, without limitation, tort claims, counterclaims, a dispute
as to whether a matter is subject to arbitration, claims brought as class
actions, or claims arising from documents executed in the future. A judgment
upon the award may be entered in any court having jurisdiction. Notwithstanding
the foregoing, this arbitration provision does not apply to disputes under or
related to swap agreements.
          (b) All arbitration hearings shall be conducted in the city named in
the address of Lender first stated above. A hearing shall begin within 90 days
of demand for arbitration and all hearings shall conclude within 120 days of
demand for arbitration. These time limitations may not be extended unless a
party shows cause for extension and then for no more than a total of 60 days.
The expedited procedures set forth in Rule 51 et seq. of the Arbitration Rules
shall be applicable to claims of less than $1,000,000.00. Arbitrators shall be
licensed attorneys selected from the Commercial Financial Dispute Arbitration
Panel of the AAA. The parties do not waive applicable Federal or state
substantive law except as provided herein.
          (c) Notwithstanding the preceding binding arbitration provisions, the
parties agree to preserve, without diminution, certain remedies that any party
may exercise before or after an arbitration proceeding is brought. The parties
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable:
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale or under applicable law by judicial
foreclosure including a proceeding to confirm the sale; (ii) all rights of
self-help including peaceful occupation of real property and collection of
rents, set-off, and peaceful possession of personal property; (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and filing an involuntary
Bankruptcy proceeding; and

-2-



--------------------------------------------------------------------------------



 



(iv) when applicable, a judgment by confession of judgment. Any claim or
controversy with regard to any party’s entitlement to such remedies is a
Dispute.
          (d) THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION
THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD
TO A DISPUTE AS TO WHICH BINDING ARBITRATION HAS BEEN DEMANDED.

            ASSURANCEAMERICA CORPORATION,
a Nevada corporation
      By:   /s/ Mark H. Hain         Name:   MARK H. HAIN        Title:   EVP
    [SEAL]   

-3-